Citation Nr: 0509721	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-23 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for lung cancer as a result 
of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from July 1946 to June 1948. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of May 2004.  This matter was 
originally on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

In response to an April 29, 2004 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 C.F.R.     § 20.900(c) 
(2004).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record shows that the veteran was likely 
exposed to asbestos during service.

3.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with an asbestos-related 
disorder.  

4.  The service medical records and post-service medical 
records show that the veteran's lung cancer was not present 
during service and did not manifest to a compensable degree 
during the one-year presumptive period following the 
veteran's discharge from service; there is no competent 
medical evidence of record that shows that the veteran's lung 
cancer is otherwise related to any other incident of his 
service.  


CONCLUSION OF LAW

Lung cancer, including as a result of asbestos exposure, was 
not incurred in or aggravated by active service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002); 38 C.F.R.            §§ 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2004, the Board remanded the veteran's claim to the RO 
via the AMC for additional development.  On Remand, as 
instructed, the AMC afforded the veteran a VA examination and 
obtained a medical opinion on the identity and etiology of 
any lung disorder found on examination.  Based on the 
foregoing, the Board finds that the RO complied with the 
Board's May 2004 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in September 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO advised the veteran 
of the information and evidence necessary to establish 
service connection for a disability resulting from exposure 
to asbestos while on service.  

The Board acknowledges that the September 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Indeed, in response to the VCAA notice, 
the veteran and his authorized representative submitted the 
requested pertinent information along with pertinent medical 
evidence in October and November 2002.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the February 
2003 rating decision and April 2003 Statement of the Case 
(SOC) issued by a Decision Review Officer, which together 
provided the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for denial of the 
claim.  The April 2003 SOC provided the veteran with notice 
of all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, as previously discussed, 
the veteran was afforded a VA examination and a medical 
opinion was obtained.  This additional development was 
ordered because an examination and nexus opinion were 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
RO also obtained the veteran's service medical records and 
relevant records from the veteran's personnel file.  The 
Board notes that adequate evidence for a determination as to 
whether the veteran was likely exposed to asbestos during 
service has been associated with the claims file.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Moreover, the Board finds that 
development pursuant to VA Adjudication Procedure Manual, 
M21-1 has been completed.  Accordingly, the Board will 
proceed with appellate review.     

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21. 

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A.                    
§ 7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision.  See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  See 
VAOPGCPREC 4-00.  Additionally, while not discussed in 
VAOPGCPREC 4-00, it is likely that factors enumerated at M21-
1, Part III, par. 5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease resulting from exposure to 
asbestos is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, part VI, para. 7.21(a)(1).  Cancers of the 
larynx and pharynx as well as the urogenital system (except 
the prostate) are also associated with asbestos exposure.  
Id.  VA recognizes that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  See M21-1, part VI, 
para. 7.21(a)(3).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

In order to establish service connection for a disability 
resulting from asbestos exposure, the evidence must show that 
the veteran was exposed to asbestos during service and that 
the veteran is currently diagnosed with asbestosis or an 
asbestos-related disease that resulted from the in-service 
asbestos exposure.

The veteran contends that he was exposed to asbestos in the 
performance of his duty assignments for the entire period of 
his active duty service.  The veteran's DD Form 214 and 
service records showed that he served in the United States 
Navy and his military occupational specialties were Aviation 
Support Equipment Technician, Seaman, and Airman.  The 
military occupation specialties of Airman and Seaman are both 
recognized by VA to have minimal exposure to asbestos.  The 
military occupation specialty of Aviation Support Technician 
is recognized to have a probable exposure to asbestos.  
According to the chronology of employment the veteran 
provided, upon his discharge from service, he worked for a 
brief period at a gas station, and thereafter up to the time 
of his retirement, he worked in an office and in management.  


 
On the basis of the foregoing, the Board finds that the 
veteran's military occupational specialties show that it was 
likely that the veteran was exposed to asbestos during 
service.  Also, there does not appear to be any post-service 
evidence of likely occupational or other asbestos exposure, 
assuming the accuracy and credibility of the chronology 
provided by the veteran.  

In regard to the question of whether the veteran is currently 
diagnosed with an asbestos-related disease, the Board notes 
that treatment records from William Beaumont Hospital showed 
that the veteran was diagnosed and treated for non-small cell 
carcinoma of the lung in 2002.  The records also showed that 
the veteran was diagnosed with chronic obstructive pulmonary 
disease and that the veteran was a fifty-five pack a year 
cigarette smoker-he reportedly stopped in December 2001.  
The records included numerous computerized axial tomography 
(CT) scans, chest x-rays, and positron-emission tomography 
oncology studies.  

The August 2004 VA examination report showed that the 
examiner reviewed the claims file.  The examiner noted that 
the veteran's medical records, especially CT scans, and lung 
and biopsy reports, revealed no findings suggestive of 
asbestosis.  The examiner reported that there was no pleural 
density or thickening in the initial CT scan conducted in 
February 2002.  The examiner noted however that the September 
2002 CT scan revealed new lateral scarring versus pleural 
thickening in the anterolateral left lung base mostly related 
to post surgical and radiation changes.  
The examiner discussed the current examination results as 
well as the results from a February 2004 CT scan of the 
thorax and June 2004 CT scan of the lungs.  The examiner 
diagnosed non-small carcinoma, left lung, status post 
chemotherapy.  The examiner noted that there was no evidence 
of asbestos-related changes in the veteran's CT scan of the 
lungs and biopsy report.  The examiner opined that the 
veteran's lung cancer was likely related to his smoking and 
unlikely related to his asbestos exposure during service.  

The foregoing medical evidence shows that the veteran's lung 
cancer is not an asbestos-related disorder.  There is no 
medical opinion of record contrary to the August 2004 VA 
examiner's opinion.  In the absence of a currently diagnosed 
asbestos-related disorder, service connection for lung cancer 
as a result of asbestos exposure may not be established.  As 
noted above, the Board does not doubt that the veteran was 
exposed to asbestos during service, but without medical 
evidence of a disorder due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.  

The Board is required to consider other theories of 
entitlement reasonably raised, and therefore, the Board must 
also assess whether service connection for the claimed 
disorder may be established on a basis other than asbestos 
exposure.
The service medical records and post-service medical records 
show that the veteran's lung cancer was not present during 
service and did not manifest to a compensable degree during 
the one-year presumptive period following the veteran's 
discharge from service.  Moreover, there is no competent 
medical evidence of record that shows that the veteran's lung 
cancer is otherwise related to any other incident of his 
service.  Therefore, service connection for lung cancer is 
not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lung cancer, including as a result of 
asbestos exposure is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


